internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi - plr-128672-01 date date x y sub a d1 d2 d3 d4 d5 d6 d7 dear this letter responds to your letter dated date and subsequent correspondence written on behalf of y requesting extensions of time pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to make qualified_subchapter_s_subsidiary qsub elections for sub under sec_1361 of the internal_revenue_code the information submitted states that x was incorporated on d1 and elected to be an s_corporation effective d2 y was incorporated on d3 and elected to be an s_corporation effective d4 on d5 x acquired all the stock of sub x intended to elect to treat sub as a qsub effective d6 however due to inadvertence a qsub election for sub was not filed by the due_date on d7 x was merged into y with y surviving after the merger y was the owner of all the stock of sub at the time of the merger a was the sole shareholder of both x and y following the merger a was the sole shareholder of y presuming that sub was a qsub at the time of the merger in order for sub to remain a qsub y would have needed to file a qsub election effective d7 however due to continued inadvertence a qsub election for sub was not filed by the due_date sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 of the income_tax regulations provides the time and manner of making a qsub election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1 a provides that a qsub election cannot be effective more than two months and days prior to the date of filing if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation sec_1_1361-5 provides that absent the commissioner’s consent and except as provided in sec_1_1361-5 a corporation whose qsub election has terminated or a successor_corporation may not make an s election or have a qsub election made with respect to it for five taxable years sec_1_1361-5 provides that in the case of s and qsub elections effective after date if a corporation's qsub election terminates the corporation may without requesting the commissioner's consent make an s election or have a qsub election made with respect to it before the expiration of the five-year period provided that i immediately following the termination the corporation or its successor_corporation is otherwise eligible to make an s election or have a qsub election made for it and ii the relevant election is made effective immediately following the termination of the qsub election under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied as a result y as the successor of x is granted an extension of time for days from the date of this letter to file a form_8869 to elect to treat sub as a qsub effective d6 a copy of this letter should be attached to the election y is also granted an extension of time for days from the date of this letter to file a form_8869 to elect to treat sub as a qsub effective d7 a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether y is a valid s_corporation or whether sub is otherwise a valid qsub for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to y sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
